MONY Holdings, LLC
 
Floating Rate Insured Notes due January 21, 2017
 

--------------------------------------------------------------------------------

 
Exchange and Registration Rights Agreement
 
April 30, 2002
 
Goldman, Sachs & Co.,
Credit Suisse First Boston Corporation,
Salomon Smith Barney Inc.,
JP Morgan Securities Inc.,
Advest, Inc.,
Fleet Securities, Inc.
 
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
 
Ladies and Gentlemen:
 
MONY Holdings, LLC, a Delaware limited liability company (the “Company”),
proposes to issue and sell to the Purchasers (as defined herein) upon the terms
set forth in the Purchase Agreement (as defined herein) $300 million principal
amount of its Floating Rate Insured Notes due January 21, 2017 (the “Notes”). As
an inducement to the Purchasers to enter into the Purchase Agreement and in
satisfaction of a condition to the obligations of the Purchasers thereunder, the
Company and MONY Life Insurance Company, a New York stock life insurance
corporation (“MONY Life”), agree with the Purchasers for the benefit of holders
(as defined herein) from time to time of the Registrable Notes (as defined
herein) as follows:
 
1.    Certain Definitions.    For purposes of this Exchange and Registration
Rights Agreement, the following terms shall have the following respective
meanings:
 
“Agreement” shall mean this Exchange and Registration Rights Agreement.
 
“Base Interest” shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indenture, without giving effect to the
provisions of this Agreement.
 
“Broker-dealer” shall mean any broker or dealer registered with the Commission
under the Exchange Act.
 
“Closing Date” shall mean the date on which the Notes are initially issued.
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.



--------------------------------------------------------------------------------

 
“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.
 
“Electing Holder” shall mean any holder of Registrable Notes that has returned a
completed and signed Notice and Questionnaire to the Company in accordance with
Section 3(d)(ii) or 3(d)(iii) hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.
 
“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.
 
“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.
 
“Exchange Notes” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Holder” shall mean each of the Purchasers and other persons who acquire
Registrable Notes from time to time (including any successors or assigns), in
each case for so long as such person owns any Registrable Notes.
 
“Indenture” shall mean the Indenture, dated as of April 30, 2002, among the
Company, The MONY Group, Inc. (for the limited purposes set forth therein),
Ambac Assurance Corporation and Bank One Trust Company, N.A., as Trustee, as the
same shall be amended from time to time.
 
“Notes” shall mean, collectively, the Floating Rate Insured Notes due January
21, 2017 of the Company to be issued and sold to the Purchasers, and securities
issued in exchange therefor or in lieu thereof pursuant to the Indenture.
 
“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.
 
“Person” shall mean a corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.
 
“Purchase Agreement” shall mean the Purchase Agreement, dated as of April 24,
2002, between the Purchasers, the Company and MONY Life Insurance Company
relating to the Notes.
 
“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.
 
“Registrable Notes” shall mean the Notes; provided, however, that a Note shall
cease to be a Registrable Note when (i) in the circumstances contemplated by
Section 2(a) hereof, the Note has been exchanged for an Exchange Note in an
Exchange Offer as contemplated
 



2



--------------------------------------------------------------------------------

in Section 2(a) hereof (provided that any Exchange Note that, pursuant to the
last two sentences of Section 2(a), is included in a prospectus for use in
connection with resales by broker-dealers shall be deemed to be a Registrable
Note with respect to Sections 5, 6 and 9 until resale of such Registrable Note
has been effected within the 180-day period referred to in Section 2(a)); (ii)
in the circumstances contemplated by Section 2(b) hereof, a Shelf Registration
Statement registering such Note under the Securities Act has been declared or
becomes effective and such Note has been sold or otherwise transferred by the
holder thereof pursuant to and in a manner contemplated by such effective Shelf
Registration Statement; (iii) such Note is sold pursuant to Rule 144 under
circumstances in which any legend borne by such Security relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed by the Company or pursuant to the Indenture; (iv) such Security is
eligible to be sold pursuant to paragraph (k) of Rule 144; or (v) such Security
shall cease to be outstanding.
 
“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.
 
“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.
 
“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Notes
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Notes and (iv) a holder that is a
broker-dealer, but only with respect to Exchange Notes received by such
broker-dealer pursuant to an Exchange Offer in exchange for Registrable Notes
acquired by the broker-dealer directly from the Company.
 
“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.
 
“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.
 
“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.
 
“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.
 
Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.



3



--------------------------------------------------------------------------------

 
2.    Registration Under the Securities Act.
 
(a)  Except as set forth in Section 2(b) below, the Company agrees to file under
the Securities Act, as soon as practicable, but no later than 90 days after the
Closing Date, a registration statement relating to an offer to exchange (such
registration statement, the “Exchange Registration Statement”, and such offer,
the “Exchange Offer”) any and all of the Notes for a like aggregate principal
amount of debt securities issued by the Company, which debt securities are
substantially identical to the Notes (and are entitled to the benefits of a
trust indenture which is substantially identical to the Indenture or is the
Indenture and which has been qualified under the Trust Indenture Act), except
that they have been registered pursuant to an effective registration statement
under the Securities Act and do not contain provisions for the additional
interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Notes”). The Company and MONY Life agree to use
their reasonable best efforts to cause the Exchange Registration Statement to
become effective under the Securities Act as soon as practicable, but no later
than 180 days after the Closing Date. The Exchange Offer will be registered
under the Securities Act on the appropriate form and will comply with all
applicable tender offer rules and regulations under the Exchange Act. The
Company and MONY Life further agree to use their reasonable best efforts to
commence and complete the Exchange Offer promptly, but no later than 45 days
after such registration statement has become effective, hold the Exchange Offer
open for at least 30 days and exchange Exchange Notes for all Registrable Notes
that have been properly tendered and not withdrawn on or prior to the expiration
of the Exchange Offer. The Exchange Offer will be deemed to have been
“completed” only if the debt securities received by holders (other than
Restricted Holders) in the Exchange Offer for Registrable Notes are, upon
receipt, transferable by each such holder without restriction under the
Securities Act and the Exchange Act and without material restrictions under the
blue sky or securities laws of a substantial majority of the States of the
United States of America. The Exchange Offer shall be deemed to have been
completed upon the earlier to occur of (i) the Company having exchanged the
Exchange Notes for all outstanding Registrable Notes pursuant to the Exchange
Offer and (ii) the Company having exchanged, pursuant to the Exchange Offer,
Exchange Notes for all Registrable Notes that have been properly tendered and
not withdrawn before the expiration of the Exchange Offer, which shall be on a
date that is at least 30 days following the commencement of the Exchange Offer.
The Company and MONY Life agree (x) to include in the Exchange Registration
Statement a prospectus for use in any resales by any holder of Exchange Notes
that is a Broker-dealer (each, a “Broker-Dealer Holder”) and (y) to keep such
Exchange Registration Statement effective for a period (the “Resale Period”)
beginning when Exchange Notes are first issued in the Exchange Offer and ending
upon the earlier of (1) the expiration of the 180th day after the Exchange Offer
has been completed or (2) such time as such Broker-dealers no longer own any
Registrable Notes. With respect to such Exchange Registration Statement, such
holders shall have the benefit of the rights of indemnification and contribution
set forth in Sections 6(a), (c), (d) and (e) hereof.
 
(b)  If (i) on or prior to the time the Exchange Offer is completed, existing
Commission interpretations are changed such that the debt securities received by
holders (other than Restricted Holders) in the Exchange Offer for Registrable
Notes are not or would not be, upon receipt, transferable by each such holder
without restriction under the Securities Act, (ii) the Exchange Offer has not
been completed within 225 days following the Closing Date or (iii) the Exchange
Offer is not available to any holder of the Notes (other than a Restricted
Holder), the Company shall, in lieu of (or, in the case of clause (iii), in
addition to)



A-4



--------------------------------------------------------------------------------

conducting the Exchange Offer contemplated by Section 2(a), file under the
Securities Act as soon as practicable, but no later than 30 days after the time
such obligation to file arises, a “shelf” registration statement providing for
the registration of, and the sale on a continuous or delayed basis by the
holders of, all of the Registrable Notes, pursuant to Rule 415 or any similar
rule that may be adopted by the Commission (such filing, the “Shelf
Registration” and such registration statement, the “Shelf Registration
Statement”). The Company and MONY Life agree to use their reasonable best
efforts (x) to cause the Shelf Registration Statement to become or be declared
effective no later than 120 days after such Shelf Registration Statement is
filed and to keep such Shelf Registration Statement continuously effective for a
period ending on the earlier of (1) the second anniversary of the Effective Time
or (2) such time as there are no longer any Registrable Notes outstanding,
provided, however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Notes unless such holder is an
Electing Holder, and (y) after the Effective Time of the Shelf Registration
Statement, promptly upon the request of any holder of Registrable Notes that is
not then an Electing Holder, to take any action reasonably necessary to enable
such holder to use the prospectus forming a part thereof for resales of
Registrable Notes, including, without limitation, any action necessary to
identify such holder as a selling securityholder in the Shelf Registration
Statement, provided, however, that nothing in this Clause (y) shall relieve any
such holder of the obligation to return a completed and signed Notice and
Questionnaire to the Company in accordance with Section 3(d)(iii) hereof. The
Company and MONY Life further agree to supplement or make amendments to the
Shelf Registration Statement, as and when required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act or rules and regulations
thereunder for shelf registration, and the Company and MONY Life agree to
furnish to each Electing Holder copies of any such supplement or amendment prior
to its being used or promptly following its filing with the Commission.
 
(c)  In the event that (i) the Company has not filed the Exchange Registration
Statement or Shelf Registration Statement on or before the date on which such
registration statement is required to be filed pursuant to Section 2(a) or 2(b),
respectively, or (ii) such Exchange Registration Statement or Shelf Registration
Statement has not become effective or been declared effective by the Commission
on or before the date on which such registration statement is required to become
or be declared effective pursuant to Section 2(a) or 2(b), respectively, or
(iii) the Exchange Offer has not been completed within 60 days after the initial
effective date of the Exchange Registration Statement relating to the Exchange
Offer (if the Exchange Offer is then required to be made) or (iv) any Exchange
Registration Statement or Shelf Registration Statement required by Section 2(a)
or 2(b) hereof is filed and declared effective but shall thereafter either be
withdrawn by the Company or shall become subject to an effective stop order
issued pursuant to Section 8(d) of the Securities Act suspending the
effectiveness of such registration statement (except as specifically permitted
herein) without being succeeded immediately by an additional registration
statement filed and declared effective (each such event referred to in clauses
(i) through (iv), a “Registration Default” and each period during which a
Registration Default has occurred and is continuing, a “Registration Default
Period”), then, as liquidated damages for such Registration Default (“Liquidated
Damages”), subject to the provisions of Section 9(b), in addition to the Base
Interest, shall accrue at a per annum rate of 0.25% for the first 90 days of the
Registration Default Period and at a per annum rate of 0.50% thereafter for the
remaining portion of the Registration Default Period.



5



--------------------------------------------------------------------------------

 
(d)  The Company and MONY Life shall take all actions reasonably necessary or
advisable to be taken by it to ensure that the transactions contemplated herein
are effected as so contemplated.
 
(e)  Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.
 
3.    Registration Procedures.
 
If the Company files a registration statement pursuant to Section 2(a) or
Section 2(b), the following provisions shall apply:
 
(a)  At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Company shall qualify the Indenture under
the Trust Indenture Act of 1939.
 
(b)  In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.
 
(c)  In connection with the Company’s and MONY Life’s obligations with respect
to the registration of Exchange Notes as contemplated by Section 2(a) (the
“Exchange Registration”), if applicable, the Company shall, as soon as
practicable (or as otherwise specified):
 
(i)  prepare and file with the Commission, as soon as practicable but no later
than 90 days after the Closing Date, an Exchange Registration Statement on any
form which may be utilized by the Company and which shall permit the Exchange
Offer and resales of Exchange Notes by Broker-dealers during the Resale Period
to be effected as contemplated by Section 2(a), and use its reasonable best
efforts to cause such Exchange Registration Statement to become effective as
soon as practicable thereafter, but no later than 180 days after the Closing
Date;
 
(ii)  prepare and file with the Commission such amendments and supplements to
such Exchange Registration Statement and the prospectus included therein as may
be necessary to effect and maintain the effectiveness of such Exchange
Registration Statement for the periods and purposes contemplated in Section 2(a)
hereof and as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such Exchange
Registration Statement, and promptly provide each Broker-dealer holding Exchange
Notes with such number of copies of the prospectus included therein (as then
amended or supplemented), in conformity in all material respects with the
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, as such Broker-dealer reasonably may
request prior to the expiration of the Resale Period, for use in connection with
resales of Exchange Notes;



6



--------------------------------------------------------------------------------

 
(iii)  promptly notify each Broker-dealer that has requested or received copies
of the prospectus included in such registration statement, and confirm such
advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company and MONY Life contemplated by Section 5 cease to be
true and correct in all material respects, (E) of the receipt by the Company or
MONY Life of any notification with respect to the suspension of the
qualification of the Exchange Notes for sale in any jurisdiction or, if known to
the Company or MONY Life, the initiation or threatening of any proceeding for
such purpose, (F) at any time during the Resale Period when a prospectus is
required to be delivered under the Securities Act, that such Exchange
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder, or (G) of the happening
of any event or the existence of any fact prior to the end of the Resale Period
that requires the Company to make changes in the Exchange Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment in order that the Exchange Registration Statement or the prospectus,
prospectus amendment or supplement or post-effective amendment do not contain an
untrue statement of a material fact nor omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the prospectus, prospectus amendment or supplement or post-effective amendment,
in light of the circumstances under which they were made) not misleading;
 
(iv)  in the event that the Company would be required, pursuant to Section
3(c)(iii)(F) above, to notify any Broker-Dealer Holders holding Exchange Notes,
without delay prepare and furnish to each such holder a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of such Exchange Notes during the Resale Period, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(v)  use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Exchange Registration Statement or any
post-effective amendment thereto at the earliest practicable date;
 
(vi)  use best efforts to (A) register or qualify the Exchange Notes under the
securities laws or blue sky laws of such jurisdictions as are contemplated by
Section



7



--------------------------------------------------------------------------------

2(a) no later than the commencement of the Exchange Offer, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions until the expiration of the Resale Period and (C) take any and all
other actions as may be reasonably necessary or advisable to enable each
Broker-Dealer Holder to consummate the disposition thereof in such
jurisdictions; provided, however, that the Company shall not be required for any
such purpose to (1) qualify as a foreign corporation in any jurisdiction wherein
it would not otherwise be required to qualify but for the requirements of this
Section 3(c)(vi), (2) consent to general service of process in any such
jurisdiction, (3) make any changes to its certificate of formation, limited
liability company agreement, certificate of incorporation, as amended, or
bylaws, as amended, or any agreement between it and its stockholders or (4)
become subject to taxation in any jurisdiction;
 
(vii)  use reasonable best efforts to obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Notes by Broker-Dealer Holders during the Resale
Period;
 
(viii)  provide a CUSIP number for all Exchange Notes, not later than the
applicable Effective Time; and
 
(ix)  comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder).
 
(d)  In connection with the Company’s and MONY Life’s obligations with respect
to the Shelf Registration, if applicable, the Company shall, as soon as
practicable (or as otherwise specified):
 
(i)  prepare and file with the Commission, as soon as practicable but in any
case within the time periods specified in Section 2(b), a Shelf Registration
Statement on any form which may be utilized by the Company and which shall
register all of the Registrable Notes for resale by the holders thereof in
accordance with such method or methods of disposition as may be specified by
such of the holders as, from time to time, may be Electing Holders and use its
reasonable best efforts to cause such Shelf Registration Statement to become
effective as soon as practicable but in any case within the time periods
specified in Section 2(b);
 
(ii)  not less than 24 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Registrable Notes; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Notes at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Company by the deadline for
response set forth therein and the Company has received such response; provided,
however, holders of Registrable Notes shall have at least 21 calendar days from
the date on



8



--------------------------------------------------------------------------------

which the Notice and Questionnaire is first mailed to such holders to return a
completed and signed Notice and Questionnaire to the Company;
 
(iii)  after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Notes that is not then an Electing Holder,
promptly send a Notice and Questionnaire to such holder; provided that the
Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Notes until after the Company has received a completed and signed Notice and
Questionnaire from such holder;
 
(iv)  prepare and file with the Commission such amendments and supplements to
such Shelf Registration Statement and the prospectus included therein as may be
necessary to effect and maintain the effectiveness of such Shelf Registration
Statement for the period specified in Section 2(b) hereof and as may be required
by the applicable rules and regulations of the Commission and the instructions
applicable to the form of such Shelf Registration Statement, and furnish to the
Electing Holders copies of any such supplement or amendment simultaneously with
or prior to its being used or filed with the Commission;
 
(v)  comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Notes covered by such Shelf Registration
Statement in accordance with the intended methods of disposition by the Electing
Holders provided for in such Shelf Registration Statement to the extent such
compliance affects the ability of the Electing Holders to engage in the
disposition of the Registrable Notes;
 
(vi)  provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Agreement, shall include a person deemed to be an underwriter
within the meaning of Section 2(a)(11) of the Securities Act), if any, thereof,
(C) any sales or placement agent therefor, (D) counsel for any such underwriter
or agent and (E) not more than one counsel for all the Electing Holders the
opportunity to participate in the preparation of such Shelf Registration
Statement, each prospectus included therein or filed with the Commission and
each amendment or supplement thereto;
 
(vii)  for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Notes pursuant to the Shelf Registration such material financial and
other information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary, in the judgment
of the respective counsel referred to in such Section, to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that each such party shall be required to agree in writing to maintain
in confidence and not to disclose to any other person any information or records
reasonably designated by



9



--------------------------------------------------------------------------------

the Company as being confidential, until such time as (A)such information
becomes a matter of public record (whether by virtue of its inclusion in such
registration statement or otherwise), or (B) such person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Company prompt prior written notice of such requirement), or (C) such
information is, in the reasonable judgment of the Company and the Electing
Holders, required to be set forth in such Shelf Registration Statement or the
prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies in all material respects with respect to form with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and does not contain an untrue statement of a material fact or omit
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made;
 
(viii)  promptly notify each of the Electing Holders, any sales or placement
agent therefor and any underwriter thereof (which notification may be made
through any managing underwriter that is a representative of such underwriter
for such purpose) and confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or, if known to the Company or MONY Life, the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company contemplated by Section
3(d)(xvii) or Section 5 cease to be true and correct in all material respects,
(E) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Notes for sale in any
jurisdiction or, if known to the Company or MONY Life, the initiation or
threatening of any proceeding for such purpose, (F) if at any time when a
prospectus is required to be delivered under the Securities Act, that such Shelf
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder; or (G) of the happening
of any event or the existence of any fact prior to the end of the Resale Period
that requires the Company to make changes in the Exchange Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment in order that the Exchange Registration Statement or the prospectus,
prospectus amendment or supplement or post-effective amendment do not contain an
untrue statement of a material fact nor omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the prospectus, prospectus



10



--------------------------------------------------------------------------------

amendment or supplement or post-effective amendment, in light of the
circumstances under which they were made) not misleading;
 
(ix)  use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;
 
(x)  if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such managing
underwriter or underwriters, such agent or such Electing Holder reasonably
specifies should be included therein relating to the terms of the sale of such
Registrable Notes, including information with respect to the principal amount of
Registrable Notes being sold by such Electing Holder or agent or to any
underwriters, the name and description of such Electing Holder, agent or
underwriter, the offering price of such Registrable Notes and any discount,
commission or other compensation payable in respect thereof, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the offering of the Registrable Notes to be sold by such Electing Holder or
agent or to such underwriters; and make all required filings of such prospectus
supplement or post-effective amendment promptly after notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;
 
(xi)  furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(d)(vi) an executed copy (or, in the case of an Electing Holder,
a conformed copy) of such Shelf Registration Statement, each such amendment and
supplement thereto (in each case including all exhibits thereto (in the case of
an Electing Holder of Registrable Notes, upon request) and documents
incorporated by reference therein) and such number of copies of such Shelf
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Electing Holder,
agent or underwriter, as the case may be) and of the prospectus included in such
Shelf Registration Statement (including each preliminary prospectus and any
summary prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, and such other documents, as such
Electing Holder, agent, if any, and underwriter, if any, may reasonably request
in order to facilitate the offering and disposition of the Registrable Notes
owned by such Electing Holder, offered or sold by such agent or underwritten by
such underwriter and to permit such Electing Holder, agent and underwriter to
satisfy the prospectus delivery requirements of the Securities Act; and the
Company hereby consents to the use of such prospectus (including such
preliminary and summary prospectus) and any amendment or supplement thereto by
each such Electing Holder and by any such agent and underwriter, in each case in
the form most recently provided to such person by the Company, in connection
with the offering and sale of the Registrable Notes covered by the prospectus
(including such preliminary and summary prospectus) or any supplement or
amendment thereto;



11



--------------------------------------------------------------------------------

 
(xii)  use its reasonable best efforts to (A) register or qualify the
Registrable Notes to be included in such Shelf Registration Statement under such
securities laws or blue sky laws of such jurisdictions as any Electing Holder
and each placement or sales agent, if any, therefor and underwriter, if any,
thereof shall reasonably request, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions during the period the Shelf
Registration is required to remain effective under Section 2(b) above and for so
long as may be necessary to enable any such Electing Holder, agent or
underwriter to complete its distribution of Notes pursuant to such Shelf
Registration Statement and (C) take any and all other actions as may be
reasonably necessary or advisable to enable each such Electing Holder, agent, if
any, and underwriter, if any, to consummate the disposition in such
jurisdictions of such Registrable Notes; provided, however, that the Company
shall not be required for any such purpose to (1) qualify as a foreign
corporation in any jurisdiction wherein it would not otherwise be required to
qualify but for the requirements of this Section 3(d)(xii), (2) consent to
general service of process in any such jurisdiction or (3) make any changes to
its certificate of formation, limited liability company agreement, certificate
of incorporation, as amended, or bylaws, as amended, or any agreement between it
and its stockholders or (4) become subject to taxation in any jurisdiction;
 
(xiii)  use its reasonable best efforts to obtain the consent or approval of
each governmental agency or authority, whether federal, state or local, which
may be required to effect the Shelf Registration or the offering or sale in
connection therewith or to enable the selling holder or holders to offer, or to
consummate the disposition of, their Registrable Notes;
 
(xiv)  unless any Registrable Notes shall be in book-entry only form, cooperate
with the Electing Holders and the managing underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Notes to be sold, which certificates, if so required by any securities exchange
upon which any Registrable Notes are listed, shall be penned, lithographed or
engraved, or produced by any combination of such methods, on steel engraved
borders, and which certificates shall not bear any restrictive legends; and, in
the case of an underwritten offering, enable such Registrable Notes to be in
such denominations and registered in such names as the managing underwriters may
request at least two business days prior to any sale of the Registrable Notes;
 
(xv)  provide a CUSIP number for all Registrable Notes, not later than the
applicable Effective Time;
 
(xvi)  enter into such customary agreements (including if requested one or more
underwriting agreements, engagement letters, agency agreements, “best efforts”
underwriting agreements or similar agreements), as appropriate, including
customary provisions relating to indemnification and contribution, and take such
other actions in connection therewith as any Electing Holders aggregating at
least 20% in aggregate principal amount of the Registrable Notes at the time
outstanding shall request in order to reasonably expedite or facilitate the
disposition of such Registrable Notes;



12



--------------------------------------------------------------------------------

 
(xvii)  whether or not an agreement of the type referred to in Section 3(d)(xvi)
hereof is entered into and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable to the Shelf Registration; (B) obtain an
opinion of counsel to the Company in customary form and covering such matters,
of the type customarily covered by such an opinion, as the managing
underwriters, if any, or as any Electing Holders of at least 25% in aggregate
principal amount of the Registrable Notes at the time outstanding may reasonably
request, addressed to such Electing Holder or Electing Holders and the placement
or sales agent, if any, therefor and the underwriters, if any, thereof and dated
the effective date of such Shelf Registration Statement (and if such Shelf
Registration Statement contemplates an underwritten offering of a part or all of
the Registrable Notes, dated the date of the closing under the underwriting
agreement relating thereto) (it being agreed that the matters to be covered by
such opinion shall include those matters covered in the opinions of counsel to
the Company issued at the date of original issuance of the Notes and other
opinions in customary form concerning registration of the Notes under the
Securities Act, of the type customarily given for similar offerings of
securities registered under the Securities Act); (C) obtain a “comfort” letter
or letters from the independent certified public accountants of the Company
addressed to the selling Electing Holders, the placement or sales agent, if any,
therefor or the underwriters, if any, thereof, dated (i) the effective date of
such Shelf Registration Statement and (ii) the effective date of any prospectus
supplement to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus
(and, if such Shelf Registration Statement contemplates an underwritten offering
pursuant to any prospectus supplement to the prospectus included in such Shelf
Registration Statement or post-effective amendment to such Shelf Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type; (D)
deliver such documents and certificates, including officers’ certificates, as
may be reasonably requested by any Electing Holders of at least 25% in aggregate
principal amount of the Registrable Notes at the time outstanding or the
placement or sales agent, if any, therefor and the managing underwriters, if
any, thereof to evidence the accuracy of the representations and warranties made
pursuant to clause (A) above or those contained in Section 5(a) hereof and the
compliance in all material respects with or satisfaction in all material
respects of any agreements or conditions contained in the underwriting agreement
or other agreement entered into by the Company; and (E) undertake such
obligations relating to expense reimbursement, indemnification and contribution
as are provided in Section 6 hereof;



13



--------------------------------------------------------------------------------

 
(xviii)  notify in writing each holder of Registrable Notes of any proposal by
the Company to amend or waive any provision of this Agreement pursuant to
Section 9(h) hereof and of any amendment or waiver effected pursuant thereto,
each of which notices shall contain the text of the amendment or waiver proposed
or effected, as the case may be;
 
(xix)  in the event that any Broker-dealer shall underwrite any Registrable
Notes or participate as a member of an underwriting syndicate or selling group
or “assist in the distribution” (within the meaning of the Conduct Rules (the
“Conduct Rules”) of the National Association of Securities Dealers, Inc.
(“NASD”) or any successor thereto, as amended from time to time) thereof,
whether as a holder of such Registrable Notes or as an underwriter, a placement
or sales agent or a broker or dealer in respect thereof, or otherwise,
reasonably assist such Broker-dealer in complying with the requirements of such
Conduct Rules, including by (A) if such Conduct Rules shall so require, engaging
a “qualified independent underwriter” (as defined in such Conduct Rules) to
participate in the preparation of the Shelf Registration Statement relating to
such Registrable Notes, to exercise usual standards of due diligence in respect
thereto and, if any portion of the offering contemplated by such Shelf
Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Registrable Notes, (B)
indemnifying any such qualified independent underwriter to the extent of the
indemnification of underwriters provided in Section 6 hereof (or to such other
customary extent as may be requested by such underwriter), and (C) providing
such information to such Broker-dealer as may be required in order for such
Broker-dealer to comply with the requirements of the Conduct Rules; and
 
(xx)  comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder).
 
(e)  In the event that the Company would be required, pursuant to Section
3(c)(iii)(F) or 3(d)(viii)(F) above, to notify the Electing Holders, the
placement or sales agent, if any, therefor and the managing underwriters, if
any, thereof, the Company shall, as soon as practicable, prepare and furnish to
each of the Electing Holders, to each placement or sales agent, if any, and to
each such underwriter, if any, a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to purchasers of
Registrable Notes, such prospectus shall conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Each Electing Holder or
Broker-Dealer Holder, as applicable, agrees that upon receipt of any notice from
the Company pursuant to Section 3(c)(iii)(F) or 3(d)(viii)(F) hereof, such
Electing Holder or Broker-Dealer Holder, as applicable, shall forthwith
discontinue the disposition of Registrable Notes pursuant to the Shelf
Registration Statement applicable to such Registrable Notes or Exchange
Registration Statement, as applicable, until such Electing Holder or
Broker-Dealer Holder, as applicable, shall have received copies of such



14



--------------------------------------------------------------------------------

amended or supplemented prospectus, and if so directed by the Company, such
Electing Holder or Broker-Dealer Holder, as applicable, shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Electing Holder’s or Broker-Dealer Holder’s, as applicable,
possession of the prospectus covering such Registrable Notes or Exchange
Registration Statement, as applicable, at the time of receipt of such notice.
 
(f)  In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice Questionnaire, the
Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Notes as may be required in order
to comply with the Securities Act. Each such Electing Holder agrees to notify
the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Notes or omits to
state any material fact regarding such Electing Holder or such Electing Holder’s
intended method of disposition of such Registrable Notes required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Notes, an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made.
 
(g)  Until the expiration of two years after the Closing Date, the Company and
MONY Life will and will not permit any of its “affiliates” (as defined in Rule
144) to, resell any of the Notes that have been reacquired by any of them except
pursuant to an effective registration statement under the Securities Act.
 
(h)  Notwithstanding anything to the contrary in this Agreement, including
without limitation, Sections 2 and 3 hereof, if outside counsel to the Company
(which counsel shall be experienced in securities laws matters) has determined
in good faith that (i) the filing of the Shelf Registration Statement or (ii)
the compliance by the Company with its disclosure obligations in connection with
the Shelf Registration Statement at any time or in connection with the Exchange
Registration Statement during the Resale Period would require the disclosure of
information that would be reasonably likely to materially adversely affect the
ability of the Company or any of its affiliates to consummate a transaction
significant to MONY Group and its subsidiaries, taken as a whole (whether or not
a final decision has been made to undertake such transaction), or require
disclosure of information the Company reasonably determines it cannot disclose
at that time without material prejudice to it or its affiliates, then the
Company (x) may delay the filing or the effectiveness of the Shelf Registration
Statement (if not then filed or effective, as applicable) and (y) shall not be
required to maintain the effectiveness of, or amend or supplement, the Shelf
Registration Statement or the Exchange Registration Statement, for a period (a
“Deferral Period”) expiring not later than three business days after the earlier
to occur of (A) the date on which such material information is disclosed to the
public or ceases to be material or the Company is able to so comply with its
disclosure obligations and commission requirements or (B) 90



15



--------------------------------------------------------------------------------

days after the Company notifies the Purchasers and Electing Holders of such
determination; provided that aggregate number of days in all Deferral Periods
shall not exceed 90 during any 12-month period.
 
(i)  The Company will give prompt written notice, in the manner prescribed by
Section 9(c) hereof, to each Purchaser and Electing Holder of each Deferral
Period. Each holder, by his acceptance of any Registrable Notes, agrees that
upon receipt of such notice of a Deferral Period (i) it will forthwith
discontinue disposition of Registrable Notes pursuant to the Shelf Registration
Statement or the Exchange Registration Statement, and (ii) it will not deliver
any prospectus forming a part of the Shelf Registration Statement or the
Exchange Registration Statement in connection with any sale of Registrable
Notes, as applicable until such holder’s receipt of copies of the supplemented
or amended prospectus provided for in clause (e) above, or until it is advised
in writing by the Company that the prospectus forming part of the Shelf
Registration Statement or the Exchange Registration Statement may be used, and
has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such prospectus.
 
(j)  The Company and MONY Life will have no liability for failing to perform any
obligations it may have pursuant to Sections 2 and 3 of this Agreement during
any Deferral Period; provided that if pursuant to Section 2(c) hereof Liquidated
Damages are accruing at the commencement of a Deferral Period or a Registration
Default occurs during a Deferral Period, Liquidated Damages shall continue to
accrue until the Registration Default giving rise to the accrual of Liquidated
Damages shall have been cured.
 
4.    Registration Expenses.
 
The Company and MONY Life agree to bear and to pay or cause to be paid promptly
all expenses incident to the Company’s and MONY Life’s performance of or
compliance with this Agreement, including (a) all Commission and any NASD
registration, filing and review fees and reasonable expenses including fees and
disbursements of one counsel for the placement or sales agent or underwriters in
connection with such registration, filing and review, (b) all reasonable fees
and expenses in connection with the qualification of the Notes for offering and
sale under the State securities and blue sky laws referred to in Section
3(d)(xii) hereof and determination of their eligibility for investment under the
laws of such jurisdictions as any managing underwriters or the Electing Holders
may designate, including any fees and disbursements of one counsel for the
Electing Holders or underwriters in connection with such qualification and
determination, (c) all expenses relating to the preparation, printing,
production, distribution and reproduction of each registration statement
required to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing the Notes for delivery and the expenses of printing or
producing any underwriting agreements, agreements among underwriters, selling
agreements and blue sky or legal investment memoranda and all other documents in
connection with the offering, sale or delivery of Notes to be disposed of
(including certificates representing the Notes), (d) messenger, telephone and
delivery expenses relating to the offering, sale or delivery of Notes and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian, (f) internal expenses
(including all salaries and expenses of the Company’s officers and employees
performing legal or accounting duties), (g) fees, disbursements and expenses
ofcounsel and independent certified public accountants of the Company and MONY
Life (including the expenses of any



16



--------------------------------------------------------------------------------

opinions or “comfort” letters required by or incident to such performance and
compliance), (h) fees, disbursements and expenses of any “qualified independent
underwriter” engaged pursuant to Section 3(d)(xix) hereof, (i) reasonable fees,
disbursements and expenses of one counsel for the Electing Holders retained in
connection with a Shelf Registration, as selected by the Electing Holders of at
least a majority in aggregate principal amount of the Registrable Notes held by
Electing Holders (which counsel shall be reasonably satisfactory to the
Company), (j) any fees charged by securities rating services for rating the
Notes, and (k) fees, expenses and disbursements of any other persons, including
special experts, retained by the Company in connection with such registration
(collectively, the “Registration Expenses”). To the extent that any Registration
Expenses are incurred, assumed or paid by any holder of Registrable Notes or any
placement or sales agent therefor or underwriter thereof, the Company and MONY
Life shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of an invoice
therefor. Notwithstanding the foregoing, the holders of the Registrable Notes
being registered shall pay all agency fees and commissions and underwriting
discounts and commissions attributable to the sale of such Registrable Notes and
the fees and disbursements of any counsel or other advisors or experts retained
by such holders (severally or jointly), other than the counsel and experts
specifically referred to above.
 
5.    Representations and Warranties.
 
The Company and MONY Life represent and warrant to, and agree with, each
Purchaser and each of the holders from time to time of Registrable Notes that:
 
(a)  Each registration statement covering Registrable Notes and each prospectus
(including any preliminary or summary prospectus) contained therein or furnished
pursuant to Section 3(d) or Section 3(c) hereof and any further amendments or
supplements to any such registration statement or prospectus, when it becomes
effective or is filed with the Commission, as the case may be, and, in the case
of an underwritten offering of Registrable Notes, at the time of the closing
under the underwriting agreement relating thereto, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and the rules and regulations of the Commission thereunder and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when they were made; and at all times subsequent
to the Effective Time when a prospectus would be required to be delivered under
the Securities Act, other than from (i) such time as a notice has been given to
holders of Registrable Notes pursuant to Section 3(d)(viii)(F) or Section
3(c)(iii)(F) hereof until (ii) such time as the Company furnishes an amended or
supplemented prospectus pursuant to Section 3(e) or Section 3(c)(iv) hereof,
each such registration statement, and each prospectus (including any summary
prospectus) contained therein or furnished pursuant to Section 3(d) or Section
3(c) hereof, as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and the rules and regulations of the Commission thereunder and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances under which they were made; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by a holder of Registrable Notes expressly for use
therein.



17



--------------------------------------------------------------------------------

 
(b)  Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company or MONY Life by a holder of
Registrable Notes expressly for use therein.
 
(c)  The compliance by the Company and MONY with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement to which the Company or MONY Life and any of their
respective significant subsidiaries (as such term is defined in Rule 1-02(w) of
Regulation S-X of the Commission) of the Company is a party or by which the
Company or any significant subsidiary of the Company is bound or to which any of
the property or assets of the Company or any significant subsidiary of the
Company is subject, nor will such action result in any violation of the
provisions of the certificate of formation, or limited liability company
agreement, of the Company or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
significant subsidiary of the Company or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
consummation by the Company of the transactions contemplated by this Agreement,
except the registration under the Securities Act of the Notes, qualification of
the Indenture under the Trust Indenture Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities, insurance securities or blue sky laws in connection with the
offering and distribution of the Notes; provided that the representations and
warranties contained in this Section 5(c) will not apply to the extent that such
conflict, default, violation, breach or lack of consent would not have a
material adverse effect on the Company and its subsidiaries taken as a whole and
not affect the validity, performance or consummation of the transactions
contemplated by this Agreement.
 
(d)  This Agreement has been duly authorized, executed and delivered by the
Company and MONY Life.
 
6.    Indemnification.
 
(a)  Indemnification by the Company and MONY Life.    The Company and MONY Life,
jointly and severally, will indemnify and hold harmless each of the holders of
Registrable Notes included in an Exchange Registration Statement, each of the
Electing Holders of Registrable Notes included in a Shelf Registration Statement
and each person who participates as a placement or sales agent or as an
underwriter in any offering or sale of such Registrable Notes against any
losses, claims, damages or liabilities, joint or several, to which such holder,
agent or underwriter may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Exchange Registration Statement or
Shelf Registration



18



--------------------------------------------------------------------------------

Statement, as the case may be, under which such Registrable Notes were
registered under the Securities Act, or any preliminary, final or summary
prospectus contained therein or furnished by the Company or MONY Life to any
such holder, Electing Holder, agent or underwriter, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse such
holder, such Electing Holder, such agent and such underwriter for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company and MONY Life shall not be liable to any such person
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, or
preliminary, final or summary prospectus, or amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company or MONY Life by such person expressly for use therein.
 
(b)  Indemnification by the Holders and any Agents and Underwriters.    The
Company and MONY Life may require, as a condition to including any Registrable
Notes in any registration statement filed pursuant to Section 2(b) hereof and to
entering into any underwriting agreement with respect thereto, that the Company
or MONY Life shall have received an agreement reasonably satisfactory to it from
the Electing Holder of such Registrable Notes and from each underwriter named in
any such underwriting agreement, severally and not jointly, to (i) indemnify and
hold harmless the Company and MONY Life, and all other holders of Registrable
Notes, against any losses, claims, damages or liabilities to which the Company,
MONY Life or such other holders of Registrable Notes may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, or any preliminary, final or summary prospectus
contained therein or furnished by the Company or MONY Life to any such Electing
Holder, agent or underwriter, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company or MONY Life by such Electing Holder or underwriter
expressly for use therein, and (ii) reimburse the Company or MONY Life for any
legal or other expenses reasonably incurred by the Company or MONY Life in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that no such Electing Holder shall be
required to undertake liability to any person under this Section 6(b) for any
amounts in excess of the dollar amount of the proceeds to be received by such
Electing Holder from the sale of such Electing Holder’s Registrable Notes
pursuant to such registration.
 
(c)  Notices of Claims, Etc.    Promptly after receipt by an indemnified party
under subsection (a) or (b) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any



19



--------------------------------------------------------------------------------

indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party (which shall not be unreasonably
withheld or delayed), be counsel to the indemnifying party), and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, such indemnifying party shall not be liable to such
indemnified party for any legal expenses of other counsel or any other expenses,
in each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
 
(d)  Contribution.    If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 6(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6(d), no holder shall be required to contribute any
amount in excess of the amount by which the dollar amount of the proceeds
received by such holder from the sale of any Registrable Notes (after deducting
any fees, discounts and commissions applicable thereto) exceeds the amount of
any damages which such holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, and no
underwriter shall be required to contribute any amount in excess of the amount
by which



20



--------------------------------------------------------------------------------

the total price at which the Registrable Notes underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The holders’ and any
underwriters’ obligations in this Section 6(d) to contribute shall be several in
proportion to the principal amount of Registrable Notes registered or
underwritten, as the case may be, by them and not joint.
 
(e)  The obligations of the Company and MONY Life under this Section 6 shall be
in addition to any liability which the Company or MONY Life may otherwise have
and shall extend, upon the same terms and conditions, to each officer, director
and partner of each holder, agent and underwriter and each person, if any, who
controls any holder, agent or underwriter within the meaning of the Securities
Act; and the obligations of the holders and any agents or underwriters
contemplated by this Section 6 shall be in addition to any liability which the
respective holder, agent or underwriter may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and MONY Life and each person who controls the Company or MONY Life.
 
7.    Underwritten Offerings.
 
(a)  Selection of Underwriters.    If any of the Registrable Notes covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Notes to be included in such offering, provided that such designated
managing underwriter or underwriters is or are reasonably acceptable to the
Company.
 
(b)  Participation by Holders.    Each holder of Registrable Notes hereby agrees
with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Registrable Notes on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
 
8.    Rule 144.
 
The Company and MONY Life covenant to the holders of Registrable Notes that to
the extent it shall be required to do so under the Exchange Act, the Company
shall timely file the reports required to be filed by it under the Exchange Act
or the Securities Act (including the reports under Section 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 adopted by the
Commission under the Securities Act) and the rules and regulations adopted by
the Commission thereunder, and shall take such further action as any holder of
Registrable Notes may reasonably request, all to the extent required from time
to time to enable such holder to sell Registrable Notes without registration
under the Securities Act within the limitations of the exemption provided by
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or any similar or successor rule or regulation hereafter adopted by the
Commission. Upon the request of any holder of Registrable Notes in connection
with that



21



--------------------------------------------------------------------------------

holder’s sale pursuant to Rule 144, the Company shall deliver to such holder a
written statement as to whether it has complied with such requirements.
 
9.    Miscellaneous.
 
(a)  No Inconsistent Agreements.    The Company represents, warrants, covenants
and agrees that it has not granted, and shall not grant, registration rights
with respect to Registrable Notes or any other securities which would be
inconsistent with the terms contained in this Agreement.
 
(b)  Specific Performance.    The parties hereto acknowledge that there would be
no adequate remedy at law if the Company or MONY Life fails to perform any of
their obligations hereunder and that the Purchasers and the holders from time to
time of the Registrable Notes may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company or MONY Life under
this Agreement in accordance with the terms and conditions of this Agreement.
 
(c)  Notices.    All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows: If to the Company, to it
at 1740 Broadway, New York, New York 10019; attn: General Counsel of MONY Life,
copy to Dewey Ballantine LLP, attn: Jonathan L. Freedman, and if to a holder, to
the address of such holder set forth in the security register or other records
of the Company, or to such other address as the Company or any such holder may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.
 
(d)  Parties in Interest.    All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and the holders from time to time of the Registrable Notes
and the respective successors and assigns of the parties hereto and such
holders. In the event that any transferee of any holder of Registrable Notes
shall acquire Registrable Notes, in any manner, whether by gift, bequest,
purchase, operation of law or otherwise, such transferee shall, without any
further writing or action of any kind, be deemed a beneficiary hereof for all
purposes and such Registrable Notes shall be held subject to all of the terms of
this Agreement, and by taking and holding such Registrable Notes such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed to be bound by all of the applicable terms and provisions of this
Agreement. If the Company or MONY Life shall so request, any such successor,
assign or transferee shall agree in writing to acquire and hold the Registrable
Notes subject to all of the applicable terms hereof.
 
(e)  Survival.    The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Notes, any director, officer or partner of such holder, any agent or
underwriter or any director, officer or partner thereof, or any controlling
person of any of the foregoing, and shall survive delivery of and payment for
the



22



--------------------------------------------------------------------------------

Registrable Notes pursuant to the Purchase Agreement and the transfer and
registration of Registrable Notes by such holder and the consummation of an
Exchange Offer.
 
(f)  Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of laws rules of such state.
 
(g)  Headings.    The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.
 
(h)  Entire Agreement; Amendments.    This Agreement and the other writings
referred to herein (including the Indenture and the form of Notes) or delivered
pursuant hereto which form a part hereof contain the entire understanding of the
parties with respect to its subject matter. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a written instrument duly executed by
the Company, MONY Life and the holders of at least a majority in aggregate
principal amount of the Registrable Notes at the time outstanding. Each holder
of any Registrable Notes at the time or thereafter outstanding shall be bound by
any amendment or waiver effected pursuant to this Section 9(h), whether or not
any notice, writing or marking indicating such amendment or waiver appears on
such Registrable Notes or is delivered to such holder.
 
(i)  Inspection.    For so long as this Agreement shall be in effect, this
Agreement and a complete list of the names and addresses of all the holders of
Registrable Notes shall be made available for inspection and copying on any
business day during normal business hours by any holder of Registrable Notes for
proper purposes only (which shall include any purpose related to the rights of
the holders of Registrable Notes under the Notes, the Indenture and this
Agreement) at the offices of the Company at the address thereof set forth in
Section 9(c) above and at the office of the Trustee under the Indenture.
 
(j)  Counterparts.    This agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.



23



--------------------------------------------------------------------------------

 
If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers, the Company and
MONY Life. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
and MONY Life for examination upon request, but without warranty on your part as
to the authority of the signers thereof.
 
 
Very truly yours,
MONY HOLDINGS, LLC
By:
 
/s/    RICHARD DADDARIO        

--------------------------------------------------------------------------------

   
Name:  Richard Daddario
Title:    Chief Financial Officer

 
MONY LIFE INSURANCE COMPANY
By:
 
/s/    BART SCHWARTZ         

--------------------------------------------------------------------------------

   
Name:  Bart Schwartz
Title:    Senior Vice President and
             General Counsel

 
Accepted as of the date hereof:
Goldman, Sachs & Co.,
Credit Suisse First Boston Corporation,
Advest, Inc.,
Salomon Smith Barney Inc.,
JP Morgan Securities Inc.,
Fleet Securities, Inc.
 
By:
 
/s/    GOLDMAN, SACHS & CO.        

--------------------------------------------------------------------------------

   
                        (Goldman, Sachs & Co.)

 





--------------------------------------------------------------------------------

Exhibit A
 
MONY Holdings, LLC
 
INSTRUCTION TO DTC PARTICIPANTS
 
(Date of Mailing)
 
URGENT—IMMEDIATE ATTENTION REQUESTED
 
DEADLINE FOR RESPONSE: [DATE] *
 
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the MONY Holdings, LLC (the “Company”)
Floating Rate Insured Notes due January 21, 2017 (the “Notes”) are held.
 
The Company is in the process of registering the Notes under the Securities Act
of 1933 for resale by the beneficial owners thereof. In order to have their
Notes included in the registration statement, beneficial owners must complete
and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
 
It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible as their rights to have the Notes
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the Notes
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact the General Counsel of MONY
Life Insurance Company, 1740 Broadway, New York, New York 10019; tel.
212-708-2000.

--------------------------------------------------------------------------------

*
 
At least 21 calendar days from date of mailing.



A-1



--------------------------------------------------------------------------------

MONY Holdings, LLC
 
Notice of Registration Statement
 
and
 
Selling Securityholder Questionnaire
 
(Date)
 
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between MONY Holdings, LLC (the
“Company”), MONY Life Insurance Company and the Purchasers named therein.
Pursuant to the Exchange and Registration Rights Agreement, the Company has
filed with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form [            ] (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Company’s
Floating Rate Insured Notes due January 21, 2017 (the “Notes”). A copy of the
Exchange and Registration Rights Agreement is attached hereto. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Exchange and Registration Rights Agreement.
 
Each beneficial owner of Registrable Notes is entitled to have the Registrable
Notes beneficially owned by it included in the Shelf Registration Statement. In
order to have Registrable Notes included in the Shelf Registration Statement,
this Notice of Registration Statement and Selling Securityholder Questionnaire
(“Notice and Questionnaire”) must be completed, executed and delivered to the
Company’s counsel at the address set forth herein for receipt ON OR BEFORE
[Deadline for Response]. Beneficial owners of Registrable Notes who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf Registration Statement and
(ii) may not use the Prospectus forming a part thereof for resales of
Registrable Notes.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Notes are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.



A-2



--------------------------------------------------------------------------------

ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Notes
hereby elects to include in the Shelf Registration Statement the Registrable
Notes beneficially owned by it and listed below in Item (3). The undersigned, by
signing and returning this Notice and Questionnaire, agrees to be bound with
respect to such Registrable Notes by the terms and conditions of this Notice and
Questionnaire and the Exchange and Registration Rights Agreement, including,
without limitation, Section 6 of the Exchange and Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.
 
Upon any sale of Registrable Notes pursuant to the Shelf Registration Statement,
the Selling Securityholder will be required to deliver to the Company and
Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and as
Exhibit B to the Exchange and Registration Rights Agreement.
 
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:



A-3



--------------------------------------------------------------------------------

QUESTIONNAIRE
 
(1)(a)
 
Full  Legal Name of Selling Securityholder:
 

--------------------------------------------------------------------------------

     (b)
 
Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Notes Listed in Item (3) below:
 

--------------------------------------------------------------------------------

     (c)


 
Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) Through Which Registrable Notes Listed in Item (3) below are Held:
 

--------------------------------------------------------------------------------

(2)    
 
Address for Notices to Selling Securityholder:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   
Telephone:
   

--------------------------------------------------------------------------------

   
Fax:                
   

--------------------------------------------------------------------------------

   
Contact Person:  
   

--------------------------------------------------------------------------------

(3)    
 
Beneficial Ownership of Notes:  
   
Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.
     (a)






 
Principal amount of Registrable Notes beneficially owned:
 

--------------------------------------------------------------------------------

 
CUSIP No(s). of such Registrable Notes:  
 

--------------------------------------------------------------------------------

     (b)






 
Principal amount of Notes other than Registrable Notes beneficially owned:  
 

--------------------------------------------------------------------------------

 
CUSIP No(s). of such other Notes:  
 

--------------------------------------------------------------------------------

     (c)




 
Principal amount of Registrable Notes which the undersigned wishes to be
included in the Shelf Registration Statement:
 

--------------------------------------------------------------------------------

CUSIP No(s). of such Registrable Notes to be included in the Shelf Registration
Statement:   
 

--------------------------------------------------------------------------------

(4)    
 
Beneficial Ownership of Other Securities of the Company:
   
Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Notes listed above in Item (3).
   
State any exceptions here:

 

 
 
 



A-4



--------------------------------------------------------------------------------

 
(5)
 
Relationships with the Company:

 
 
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 
   
 
State any exceptions here:

 
 
(6)
 
Plan of Distribution:

 
 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Notes listed above in Item (3) only as follows (if at
all): Such Registrable Notes may be sold from time to time directly by the
undersigned Selling Securityholder or, alternatively, through underwriters,
broker-dealers or agents. Such Registrable Notes may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale, or at negotiated prices. Such
sales may be effected in transactions (which may involve crosses or block
transactions) (i) on any national securities exchange or quotation service on
which the Registered Notes may be listed or quoted at the time of sale, (ii) in
the over-the-counter market, (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market, or (iv) through the
writing of options. In connection with sales of the Registrable Notes or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Registrable Notes
in the course of hedging the positions they assume. The Selling Securityholder
may also sell Registrable Notes short and deliver Registrable Notes to close out
such short positions, or loan or pledge Registrable Notes to broker-dealers that
in turn may sell such securities.

 
   
 
State any exceptions here:

 
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.
 
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Notes listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.
 
In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for



A-5



--------------------------------------------------------------------------------

inclusion in the Shelf Registration Statement, the Selling Securityholder agrees
to promptly notify the Company of any inaccuracies or changes in the information
provided herein which may occur subsequent to the date hereof at any time while
the Shelf Registration Statement remains in effect. All notices hereunder and
pursuant to the Exchange and Registration Rights Agreement shall be made in
writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery as follows:
 
(i)     To the Company:
         
1740 Broadway
New York, NY 10019
Attn:    General Counsel of MONY
             Life Insurance Company
(ii)    With a copy to:
         
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Jonathan L. Freedman

 
Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Notes beneficially owned
by such Selling Securityholder and listed in Item (3) above. This Agreement
shall be governed in all respects by the laws of the State of New York without
regard to the conflicts of laws rules of such state.



A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:                                         
                                                       
 
                                                                              
                                        
                                        
                                                                         
Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Notes)
 
By:                                     
                                        
                                        
                                        
                                                                 
Name:
Title:
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:
 
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Jonathan L. Freedman



A-7



--------------------------------------------------------------------------------

Exhibit B
 
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
 
Bank One Trust Company, N.A.
153 West 51st Street
New York, NY 10019
 
Attention: Trust Officer
 

 
Re:
 
MONY Holdings, LLC (the “Company”)

 
   
 
Floating Rate Insured Notes due January 21, 2017

 
Dear Sirs:
 
Please be advised that                          has transferred
$                     aggregate principal amount of the above-referenced Notes
pursuant to an effective Registration Statement on Form [    ] (File No.
333-            ) filed by the Company.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.
 
Dated:
 
Very truly yours,
   

--------------------------------------------------------------------------------

   
(Name)
By:
 

--------------------------------------------------------------------------------

   
(Authorized Signature)



B-1